Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 1 of 22 PageID #: 2922




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ALLSCRIPTS HEALTHCARE, LLC, et : CIVIL ACTION
 al.                            :
                                :
               v.               : NO. 21-704
                                :
 ANDOR HEALTH, LLC, et al.      :


                                      MEMORANDUM
KEARNEY, J.                                                                      September 7, 2021

       Federal courts must protect their jurisdiction. We must ensure parties comply with our

Orders. But parties may try to creatively exert leverage by protecting their rights as to non-parties

outside of our jurisdiction so long as they do not abuse lawful process. We today address if or

how we should address one defendant’s private criminal complaint in India against non-parties

somehow affiliated with the plaintiff relating to the same subject matter before us. We appreciate

a plaintiff’s frustration in spending time and effort to address an allegedly transparent effort to

chill its rights here by criminal investigations of plaintiff’s affiliates in India especially if the

plaintiff believes the criminal allegations are demonstrably false.

       But the factual record is not clear and the legal right to stop an Indian entity from

cooperating with an Indian police investigation is far from clear. The Indian entity defendant

confirms it has not, and agrees it will not, seek civil remedies against the parties before us outside

of the counterclaims and defenses it filed here. The parties stipulated last month to our personal

jurisdiction to resolve the issues between them. But they did not agree to our jurisdiction or venue

as to issues involving non-parties although they knew of the ongoing criminal investigation

involving the non-parties in India.
 Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 2 of 22 PageID #: 2923




         The frustrated plaintiffs offer no basis under a contract, an Order, the All Writs Act, or our

  inherent authority to preliminarily enjoin the Indian entity defendant from cooperating in an

  ongoing criminal investigation in India against non-parties although the investigation may relate

 to issues in the same defendant’s counterclaims. Our view does not change because plaintiff claims

 the criminal investigation is based on false reports. We cannot preliminarily enjoin this Indian

 entity defendant from participating in the Indian criminal matters because the plaintiff believes the

 criminal allegations are false. We trust the Indian authorities will discern the veracity of the

 criminal allegations and appropriately address false reports if warranted. The parties agree the

 results of those findings are not binding on us. And it is not our role, nor do we have the evidence,

 to make those findings on a preliminary record.

         We deny the plaintiffs’ motion for immediate extraordinary relief in either enforcing a

 stipulation to pursue civil remedies here (as there is no risk of defendants not doing so) or to

 preliminarily enjoin the Indian entity defendant from further cooperating in an ongoing criminal

 investigation against non-parties in India. Nothing in our analysis today on this preliminary record

 should be read by anyone as approving the defendant Indian entity’s leverage tactic. The parties

 are aware this conduct may be presented to the jury if shown to be relevant under plaintiff’s

  pending abuse of process claims.

I.   Facts

         Allscripts Healthcare, LLC acquired software known as Health Grid along with its related

  business operations. Allscripts planned to use Health Grid, a mobile application platform used in

 the delivery of healthcare, to complement its flagship product, FollowMyHealth. FollowMyHealth

 is a mobile application allowing patients, doctors, hospitals, and health systems to communicate




                                                   2
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 3 of 22 PageID #: 2924




over mobile devices through a “Mobile Patient Experience,” personal health record, and telehealth

applications.

       Allscripts acquired Health Grid under the terms of an April 2018 Merger Agreement with

Raj Toleti, Health Grid’s owner and Chief Executive Officer. Allscripts agreed to employ Mr.

Toleti as Senior Vice President and General Manager of Allscripts’s Health Grid business unit.

Allscripts also hired Health Grid employee Amar Bulsara. Messrs. Toleti and Bulsara each signed

an Inventions Restrictive Covenant Agreement in May 2018 which included confidentiality, non-

disclosure, non-solicitation, and non-compete provisions. Messrs. Toleti and Bulsara became

deeply involved in Allscripts’s business, confidential information, and trade secrets, particularly

Allscripts’s patient engagement, Mobile Patient Experience, and telehealth capabilities.

       At Mr. Toleti’s suggestion, Allscripts contracted with two healthcare technology

companies he founded, Andor Health, LLC and Mahathi Software Pvt., Ltd. (“Mahathi India”) to

support the Health Grid product. One contract is a Statement of Work with Mahathi India. Mahathi

India contends it owns the intellectual property rights for the standard user interface used in the

Health Grid platform and Allscripts did not acquire the intellectual property rights as part of the

transaction. 1 Allscripts disagrees, contending Mahathi India has no interest in the intellectual

property rights having assigned the rights to Andor Health. 2

       Allscripts and Andor Health entered into a Reseller Agreement in September 2019

sublicensing to Allscripts the implementation tool (known as the “Config Tool”) for the Health

Grid product. Under the terms of the Reseller Agreement, Allscripts sought to license certain

Andor Health products for sublicensing to its customers. Andor Health granted Allscripts a non-

exclusive, non-transferable, revocable license to use, reproduce, and modify Andor Health

products, market and sublicense use of Andor Health products, and enable Allscripts products to



                                                 3
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 4 of 22 PageID #: 2925




interface or integrate with Andor Health products. The Reseller Agreement contained non-

solicitation, non-compete, confidentiality, and non-disclosure obligations on Andor Health.

       Mr. Toleti resigned from Allscripts in March 2020. The relationship between Mr. Toleti,

Andor Health, Mahathi India, and Allscripts soured, and the parties resolved their disputes through

a Settlement Agreement. Mr. Toleti agreed the non-compete and non-solicitation obligations in

the Merger Agreement, Reseller Agreement, and Restrictive Covenants remained in effect to bind

him, Andor Health, and Mahathi India. After the parties executed the Settlement Agreement, Mr.

Toleti became the Chairman and Chief Executive Officer of Andor Health.

       Andor Health and Allscripts then entered into a Marketing Services Agreement after Mr.

Toleti’s departure where the two entities agreed to provide one another with marketing and sales

services in the United States. Andor Health agreed not to refer to incorporation or implementation

of direct patient messaging functionality in the FollowMyHealth campaigns.

       Andor Health sought permission from Allscripts in September 2020 to hire key former

Allscripts employees including Mr. Bulsara. Allscripts denied the request. Andor Health still

engaged Mr. Bulsara’s services through a consulting company.

                                   Allscripts brings this case.

       Allscripts filed this case on May 17, 2021 against Andor Health, LLC, Mahathi India, and

Messrs. Toleti and Bulsara alleging Andor Health exploited Mr. Bulsara’s knowledge of

Allscripts’s trade secrets to unfairly compete. Allscripts also alleges Andor Health and Mahathi

India engaged one of Allscripts’s largest clients, Optum, Inc., to augment its staff while

implementing FollowMyHealth. Allscripts alleges it agreed to this arrangement to preserve its

relationship with Optum, Inc. Allscripts alleges Andor Health offered telemedicine, patient




                                                4
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 5 of 22 PageID #: 2926




engagement, and mobile patient experience solutions using an interface nearly identical to

FollowMyHealth and sold its mobile telehealth programs to Allscripts’s client, Health First.

       Allscripts also alleges Andor Health, Mahathi India, and Messrs. Toleti and Bulsara

violated contractual restrictions on solicitation, competition, use of confidential information,

intentionally and willfully misappropriated trade secrets, and tortiously interfered with Allscripts’s

business relationships. It also sought injunctive relief.

            Mahathi India responds by filing a private criminal complaint in India.

       Two weeks after Allscripts sued here, Mahathi India filed a criminal complaint in India

alleging theft, mischief, forgery, cheating, criminal conspiracy, hacking, “computer related

offenses,” and criminal breach of trust against Allscripts Healthcare Technologies (India) Private

Limited (“Allscripts India”); its director Jaydeep Wakankar; Allscripts’s employees James Hewitt

(Executive Vice President), Jeff Franks (Senior Vice President), and Warren Nash (Senior Systems

Engineer); and non-parties Ravi Soorasani and Nick Rivali. 3 Mahathi India asked the Indian police

to investigate and order the “immediate arrest” of Messrs. Hewitt, Franks, Nash, Soorasani, Rivali,

and Wakankar. Mahathi India told the Indian police it provided services to Allscripts from June

2018 to May 17, 2021 (the date of Allscripts’s complaint) and Allscripts “breached [Mahathi’s]

privacy” and stole its confidential data from Mahathi India’s computers in India. 4

         Mahathi India provides a June 12, 2021 “First Information Report” in India.

       Mahathi India then submitted a Declaration of its Vice President Maddi on June 12, 2021

after the Cyber Crime Police in India questioned him for over two hours regarding the allegations

made in its May 31, 2021 private criminal complaint, took a written statement from him, and

registered a “First Information Report.” 5 Chanakya Basa of the Chandrasen Law Offices, Mahathi

India’s counsel in India, swears a “First Information Report” is filed by police after conducting a



                                                   5
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 6 of 22 PageID #: 2927




preliminary investigation of the allegations in a criminal complaint and it is the police and not a

private citizen who determine whether a First Information Report is “registered” as an “official

record.” 6 Allscripts does not dispute the sworn description of this process.

       Mahathi India described its claims as including Allscripts India agreeing to the May 18,

2018 Statement of Work, terminated by Allscripts India on May 14, 2021 which then “breached

[Mahathi’s] privacy” by illegally accessing its servers, removing the subscription and potentially

confidential data, and disabling Mahathi India’s access to its own computers. 7

                 Allscripts files its first amended Complaint on June 14, 2021.

       Allscripts filed a first amended Complaint on June 14, 2021 before us against Andor

Health, Mahathi India, Messrs. Toleti and Bulsara, and a new defendant, Andor Health employee

Paul Tyriver. 8 Allscripts alleged Mahathi India, Andor Health, Mr. Toleti, and Mr. Tyriver

conspired to launch a cyberattack on Allscripts’s mobile patient experience application. It alleged

civil conspiracy, tortious interference with existing and prospective economic advantage, trespass,

conversion, misappropriation of trade secrets under the federal Defend Trade Secrets Act,

misappropriation of trade secrets under the Illinois Trade Secrets Act, violation of Florida’s

Deceptive and Unfair Trade Practices Act, breach of the Settlement Agreement, breach of the

Restrictive Covenants, breach of the Reseller Agreement, breach of the Merger Agreement, breach

of the Market Services Agreement, and injunctive relief.

        Defendants answer part of the first amended Complaint and file counterclaims.

       Andor Health, Mahathi India, and Mr. Toleti answered some of the claims in the first

amended Complaint and filed counterclaims against Allscripts and Messrs. Hewitt, Franks, Nash,

and Bryan Seaborn, a Principal Software Engineer at Allscripts. 9 Andor Health alleged Allscripts

failed to operate Health Grid in good faith and “maliciously” seized control of Mahathi India’s



                                                 6
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 7 of 22 PageID #: 2928




“Microsoft Azure tenant” by hacking into its system and locking out Mahathi India administrators,

removing data, and stealing a source code for its User Interface system. They allege essentially the

same facts as those the Indian police began investigating but couched them in terms of violations

of the federal Computer Fraud and Abuse Act, tortious interference with prospective economic

advantage, unfair competition, commercial disparagement under the Illinois Deceptive Trade

Practices Act, misappropriation of trade secrets under the federal Defend Trade Secrets Act, breach

of the Reseller Agreement, breach of the implied covenant of good faith and fair dealing of the

Reseller Agreement, breach of the Merger Agreement, Specific Performance of the Merger

Agreement, breach of Mahathi India’s “User Interface” license, and violation of Florida’s

Computer Crimes Act. 10

        Indian police email individuals named in Mahathi India’s criminal complaint.

       On July 3, 2021, Indian police emailed Messrs. Hewitt, Franks, Nash, Soorasani, and Rivali

in the United States and Mr. Wakankar in India notifying them of a criminal complaint “registered

in cyber crime police station” against them and Allscripts for illegal access to Mahathi India’s

data. 11 The Indian police demanded information. Mahathi India’s Vice President Maddi swears

the Cyber Crime Police in India sent a “Section 91 Notice” in the July 3, 2021 email and Mahathi

India did not direct or control the Cyber Crime Police’s decision to issue such notice. 12 Attorney

Basa swears a Section 91 Notice under India’s Code of Criminal Procedure is a mechanism to

produce documents related to a criminal investigation. 13

       Allscripts does not dispute Mahathi India’s description of Indian criminal procedure. Its

in-house counsel, Catherine Spector, responded to the Indian police inquiries and, while objecting

to the jurisdiction of the Indian police, provided documents and a summary of the dispute and

litigation between the parties. 14 Investigators into the Indian criminal complaint—some of whom



                                                 7
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 8 of 22 PageID #: 2929




Allscripts believes to be Mahathi India employees—demanded documents from Mr. Wakankar,

the manager of Allscripts India. 15

       The Cyber Crime Police then issued to Mr. Wakankar a “Section 41A Notice” on July 13,

2021, under India’s Penal Code. 16 Attorney Basa swears a Section 41A Notice is issued to a person

where there is a “reasonable complaint” or “credible information” or “reasonable suspicion” the

person has committed a “cognizable offence” and to appear before the police for questioning. 17

Allscripts also does not contest this process under Indian criminal law.

       Forced to retain legal counsel to avoid arrest, non-parties Mr. Wakankar and Allscripts

India began proceedings in India to set aside the criminal complaint. An Indian court granted Mr.

Wakankar’s petition seeking an order preventing the Indian police from arresting him on July 17,

2021. The Indian court’s order quashing the arrest warrant for Mr. Wakankar found: “A perusal of

the material available on record prima facie shows that the aforesaid two companies viz., Allscripts

Healthcare LLC and Allscripts (India) LLP are separate and independent legal entities. It also

shows the petitioner [Mr. Wakankar] is in no way concerned with the administrative affairs of the

accused Company. Therefore, in the facts and circumstances of the case, the Court is of the

considered view that there shall be a direction to the Investigating Officer not to take any coercive

steps against the petitioner including arrest.” 18 Andor Health and Mahathi India do not contest the

substance of the Indian court’s order.

       In response to the Indian court’s July 17, 2021 Order quashing the warrant for Mr.

Wakankar’s arrest, Mahathi India appealed the Order and accused Mr. Wakankar of perjury again

seeking his arrest. 19 Mahathi India does not contest it appealed from the Indian court’s July 17,

2021 Order.




                                                 8
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 9 of 22 PageID #: 2930




           Andor Health, Mahathi India, and individual defendants move to dismiss.

       Mr. Tyriver moved to dismiss the claims against him in this case for lack of personal

jurisdiction on July 13, 2021. 20 Mr. Bulsara joined in the Motion. 21 Defendants Andor Health,

Mahathi India, and Mr. Toleti moved to partially dismiss the first amended Complaint. 22 Mr.

Bulsara joined in this Motion as well. 23

                Our status call with the parties regarding personal jurisdiction.

       We held a status call one week later to discuss the parties’ stipulation extending time to

respond to the motions to dismiss and counterclaims and the need for jurisdictional discovery.

Allscripts already filed its first amended Complaint, the Andor Health defendants filed

counterclaims, and Mahathi India brought its criminal complaint in India which Allscripts’s in-

house counsel, Attorney Spector, responded to by providing documents to the Indian police.

Allscripts’s counsel did not advise us about the Indian criminal complaint or then object to it as

abusive or improper contrary to the parties’ stipulation.

       Our July 20, 2021 status call focused solely on the jurisdictional issues raised by Messrs.

Tyriver and Bulsara. Allscripts told us the parties hoped to streamline the case and resolve the

jurisdictional issues through a second amended Complaint. We granted Allscripts leave to file a

second amended Complaint without objection, allowed expedited jurisdictional discovery, and

held the personal jurisdiction motion pending completion of jurisdictional discovery.

      Indian criminal complaints move forward between July 23 and August 6, 2021 and
            Mahathi India’s counsel in India threatens Allscripts with civil action.

       The Indian authorities’ investigation into the Indian criminal complaint brought by Mahathi

India against Mr. Wakankar continued through late July and early August 2021. Mahathi, through

its Attorney Basa, sent a July 30, 2021 “Legal Notice” to Allscripts and Allscripts entities in India

demanding Allscripts cease and desist from using mobile patient engagement applications or face

                                                 9
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 10 of 22 PageID #: 2931




additional civil and criminal action in India: “… you are hereby called upon by my client to cease

and desist forthwith from using the intellectual property of my client in any manner including the

Standard User Interface (“UI”), Source Code of the Mobile Applications, its derivatives, for

commercial or personal use or creating deceptively similar works and reply/report within 7 days

from the date of receipt of this notice about the compliance of this Cease and Desist Notice, failing

which my client will be constrained to initiate civil and criminal proceedings against you, including

claiming damages and making you liable for all costs and consequences thereof.” 24

             The parties’ August 2, 2021 stipulation regarding personal jurisdiction.

        The parties in this Court filed a stipulation on August 2, 2021 agreeing to withdraw Mr.

Tyriver’s Motion to dismiss for lack of personal jurisdiction; consenting to this Court “as the

forum in which to litigate the claims asserted by and against each of them including [Messrs.]

Tyriver, Bulsara, Hewitt, Franks, Nash, Seaborn in this lawsuit;” (3) vacating the personal

jurisdiction discovery order; and (4) vacating the briefing on Mr. Tyriver’s Motion to dismiss for

lack of personal jurisdiction. 25

        We approved the parties’ stipulation, denied Mr. Tyriver’s Motion to dismiss for lack of

personal jurisdiction as withdrawn, and vacated the discovery and briefing obligations relating to

personal jurisdiction. 26

                            Allscripts files its second amended Complaint.

        Allscripts filed its second amended Complaint on August 6, 2021, adding Health Grid

Holding Company, LLC; Health Grid LLC; Health Grid Coordinated Care Solutions, Inc.; and

Mahathi Software, LLC as plaintiffs (collectively, “Allscripts”). 27 Allscripts asserts claims against

Andor Health, Mahathi India, Mr. Toleti (individually and as representative of the participating

equity holders of the Merger Agreement), and Messrs. Tyriver and Bulsara individually for: civil



                                                 10
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 11 of 22 PageID #: 2932




conspiracy; violation of the federal Computer Fraud and Abuse Act; violation of the federal Stored

Wire and Electronic Communications and Transactional Records Act; violation of Florida’s

Computer Abuse and Data Recovery Act; violation of Illinois’ Computer Tampering Act;

misappropriation of trade secrets under the federal Defend Trade Secrets Act; misappropriation

under Illinois’ Trade Secrets Act; violation of Florida’s Deceptive and Unfair Trade Practices Act;

abuse of process; unfair competition; tortious interference with existing and prospective economic

advantage; breach of the duty of loyalty against Mr. Toleti; breach of the Settlement Agreement;

breach of the Restrictive Covenant Agreements; breach of the Reseller Agreement; breach of the

Marketing Services Agreement; breach of the Merger Agreement; breach of the Shared Work

Agreements; declaratory judgment; and injunctive relief. The abuse of process claim pertains to

the private criminal complaint filed by Mahathi India in India. 28 The injunctive relief seeks to

enjoin Defendants from “threatening and/or pursuing further criminal and civil action in India.” 29

    Allscripts moves for a preliminary injunction and to enforce our August 2, 2021 Order.

        On August 11, 2021, five days after filing its second amended Complaint, Allscripts moved

to enforce our August 2, 2021 Order and for a preliminary injunction. Allscripts seeks to: enforce

the parties’ stipulation and our August 2, 2021 Order “by compelling Defendants to litigate their

claims in this Court and barring them from opening or pursuing litigation in any other forum related

to the same subject matter”; enjoin Mahathi from “voluntarily taking any action in support or

furtherance of the Indian criminal proceedings and from opening or pursuing any civil action

related to the subject matter of this action in any other forum”; and granting such other or further

relief as the Court deems fair and just. 30




                                                11
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 12 of 22 PageID #: 2933




                                           Oral argument.

       We held oral argument on Allscripts’s motion to enforce our August 2, 2021 Order and for

a preliminary injunction. The thrust of Allscripts’s argument is Mahathi India’s criminal

complaints brought in India are based on facts Mahathi India knows are false yet continues to

advance in India to gain leverage here. Allscripts contends Mahathi India’s private criminal

complaint and later cooperation is an abuse of process (as plead in the second amended Complaint)

we may enjoin under the terms of the parties’ stipulation, our equitable powers, and the All Writs

Act. Allscripts focused on disputed facts and argued we must grant the extraordinary remedy of

enjoining Mahathi India from acting in support or furtherance of a criminal claim against non-

parties in India. It concedes there is no present risk of the parties before us seeking a civil remedy

against each other anywhere but here. It could not answer why it did not expand the August 2,

2021 stipulation to affiliates of the parties especially when it knew several weeks earlier of Indian

authorities investigating its affiliates. Allscripts also could not cite authority for its extraordinary

relief but instead argued the challenged conduct is so reprehensible it has not happened before. We

reminded counsel of several instances where parties, especially in hotly disputed domestic

relations or partnership disputes, attempt to use the leverage of local police power by reporting

alleged crimes by their adversaries in the civil case. Allscripts focused on their assertions we must

intervene because Mahathi India is lying to the Indian authorities and Allscripts can prove it.

       Andor Health and Mahathi India’s United States counsel argued Mahathi India is an Indian

entity, harmed in India, and has the right to report criminal conduct in India. Counsel disputed

claims of several criminal complaints and explained the police required further explanations to

support Mahathi India’s one private criminal complaint. Counsel offered very little to explain

Mahathi India’s leverage play; its reasons are manifest and will need further scrutiny. But counsel



                                                  12
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 13 of 22 PageID #: 2934




focused on its view of the law: we may not enjoin the Indian criminal investigation under the law

of this Circuit and it has not breached and will not breach the August 2, 2021 stipulation. Its United

States counsel disavowed much knowledge of her client’s activity in the Indian criminal

investigation because she does not represent Mahathi India in India. We cautioned Mahathi India’s

counsel to avoid trying to distance herself from her principal’s conduct. She must be aware of her

client’s conduct and we will not allow ignorance of a client’s acts in India to excuse counsel’s

professional obligations nor the obligations of Mahathi India to this Court.

II. Argument

        Allscripts asks we enjoin Mahathi India from pursuing a threatened civil action against it

and its employees in India and continuing its criminal complaints against Allscripts India and the

manager of a non-party affiliate in India. Mahathi India responded to the filing of this case by

filing a criminal complaint against Mr. Wakankar in India and, on July 30, 2021, its Indian counsel

threatened Allscripts with civil litigation based on the same facts and issues before us. To date,

there are no civil proceedings filed by Mahathi in India against Allscripts Healthcare LLC,

Allscripts India, or individuals named in the criminal complaint. And Mahathi India repeatedly

represented to us it will not seek civil remedies against parties before us outside of our Court.

        A. Allscripts offers no present basis to find anyone violated our August 2, 2021
           Order.

        Allscripts first seeks to enforce our August 2, 2021 Order approving the parties’ negotiated

agreement for this Court to be “the forum in which to litigate the claims asserted by and against

each of them in this lawsuit” precluding Mahathi India from pursuing litigation in India based on

the same facts and arguments pending here. Allscripts concedes this agreement only applies to

civil remedies. 31




                                                 13
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 14 of 22 PageID #: 2935




       There is no question a court has the power to enforce its own orders. 32 We need not resolve

the parties’ dispute over whether the stipulation, and our Order approving it, is a venue provision

or an agreement to personal jurisdiction only. The negotiated language of the stipulation confirms

the limited scope of its protection: “All parties, including Tyriver, Bulsara, Hewitt, Franks, Nash,

and Seaborn, consent to this Court as the forum in which to litigate the claims asserted by and

against each of them in this lawsuit[.]” 33 The plain and unambiguous language of the stipulation

pertains to the parties and claims asserted by and against each of the parties in this lawsuit. While

Mahathi India is a party to the stipulation, Allscripts India and its manager Mr. Wakankar are not

parties under the stipulation. Allscripts’s counsel conceded at oral argument Allscripts India and

Allscripts Healthcare, LLC are “cousins” as subsidiaries, through different levels of owners related

in some manner to non-party Allscripts Healthcare Solutions, Inc. And Allscripts concedes it seeks

to enforce the August 2, 2021 stipulation as to threatened civil actions only. 34

       Andor Health and Mahathi India represented they “do[] not intend to seek civil remedies

against [Allscripts] in India relating to the allegations or claims at issue in this lawsuit.” 35 There

are no currently pending civil actions in India. Mahathi India’s Indian counsel admittedly

threatened to sue Allscripts; true to its threat, Mahathi India filed counterclaims against Allscripts

and its employees in this case.

       At this stage, Mahathi India has not violated the stipulation relating to a civil case. There

is also no basis under the stipulation to enforce our Order as to the criminal action in India against

non-parties.   Mahathi India brought a criminal complaint against Allscripts India and Mr.

Wakankar, non-parties to the stipulation. Allscripts added claims for abuse of process challenging

this action. At oral argument, the parties agreed a decision by the Indian court, if any, in the

criminal action has no preclusive effect on this action.



                                                  14
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 15 of 22 PageID #: 2936




       B. Allscripts did not meet its burden to enjoin ongoing police cooperation.

       There is no dispute Mahathi India’s Indian counsel threatened Allscripts and three of its

“cousin” entities directed by Mr. Wakankar in India to “cease and desist . . . from using [Mahathi

India’s] intellectual property” with civil litigation and a continuation of its criminal complaints for

alleged breaches of Mahathi India’s privacy and confidential data and use of its intellectual

property. 36 The issue is whether we can enjoin Mahathi India from further proactive cooperation

in the criminal investigation against nonparties in India. We find no basis to do so.

       1. Allscripts offers no basis for an anti-suit injunction.

       Expressing a “serious concern for comity,” our Court of Appeals applies a “restrictive

approach” to the entry of anti-suit injunctions enjoining foreign litigation. 37 In General Electric

Co. v. Deutz AG, our Court of Appeals considered two approaches applied by the federal courts of

appeals in considering whether injunctions on foreign litigation are justified: a liberal standard and

a more restrictive standard. Our Court of Appeals applies the more restrictive standard, “rarely

permitting injunctions against foreign proceedings.” 38

       Under the more restrictive standard, we may enjoin a foreign parallel proceeding “only to

protect jurisdiction or an important public policy.” 39 “[P]arallel proceedings are ordinarily

permitted to proceed simultaneously, at least until one has reached the stage where its ruling

becomes res judicata.” 40 Parallel foreign proceedings which are vexatious, harassing, or

inconvenient, and duplicative are not sufficient to enjoin a foreign parallel proceeding. 41 We are

“unequivocally direct[ed]” by our Court of Appeals to “exercise restraint in enjoining foreign

proceedings.” 42

       Allscripts argues both exceptions are present here. It argues Defendants agreed to our

jurisdiction in the venue selection clauses of the “relevant contracts.” Allscripts does not provide



                                                  15
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 16 of 22 PageID #: 2937




us with these contracts. Allscripts also argues Defendants stipulated to our jurisdiction approved

by our August 2, 2021 Order. Allscripts argues Defendants’ threatened civil litigation and

continuing to support or further the Indian criminal investigation puts our jurisdiction at risk and

is contrary to strong public policy.

       We disagree. There is no civil litigation anywhere but here involving these parties and

Mahathi India repeatedly represents it will not seek a civil remedy elsewhere against the parties

before us. And Allscripts’s cited authority is unpersuasive. 43 It conceded at oral argument of being

unaware of authority supporting its request. Allscripts fails to meet the restrictive test for an anti-

suit injunction set out by our Court of Appeals in Deutz and Stonington Partners. 44 There is no

evidence the threatened civil litigation in India is required to protect our jurisdiction or an

important public policy. We find Deutz and Stonington Partners controlling and, applying the

restrictive test for the imposition of an anti-suit injunction, deny Allscripts’s motion to enjoin non-

existent civil litigation outside of this case or to enjoin Mahathi India from responding to police

inquiries and investigations involving non-parties in India.

       2. Allscripts offers no basis to otherwise enjoin Mahathi India at this stage.

       Allscripts conceded the anti-suit injunction analysis may not apply at oral argument but

asked we still enjoin Mahathi India’s proactive cooperation in the Indian criminal investigation

essentially because it repeatedly lies to the Indian police authorities contrary to representations

made here. We decline this extraordinary relief based on the evidence adduced to date.

       To obtain a preliminary injunction, Allscripts must establish: (1) the likelihood it will

prevail on the merits; (2) the extent to which it is being irreparably harmed by the conduct

complained of; (3) the extent to which Mahathi India will suffer irreparable harm if the preliminary

injunction is issued; and (4) the public interest weighs in favor of granting the injunction. 45 The



                                                  16
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 17 of 22 PageID #: 2938




first two factors are the “most critical”; Allscripts “must demonstrate that it can win on the merits

(which requires a showing significantly better than negligible but not necessarily more likely than

not) and that it is more likely than not to suffer irreparable harm in the absence of preliminary

relief.” 46 If Allscripts meets “these gateway factors,” we “then consider[] the remaining two factors

and determine[] in [our] sound discretion if all four factors, taken together, balance in favor of

granting the requested preliminary relief.” 47

       Allscripts fails to meet its burden of likelihood of success on the merits of its abuse of

process claim. Under Delaware law, the elements of abuse of process are “(1) an ulterior purpose;

and (2) a willful act in the use of the process not proper in the regular conduct of the

proceedings.” 48

Abuse of process is a tort “chiefly concerned with perversion of the process after it has been

issued.” 49 Allscripts offers no persuasive authority for us to stop Mahathi India’s cooperation in a

criminal investigation involving non-parties in India. Allscripts’s theory is based on its

understanding of the facts given to Indian authorities. It asks us to find the statements made to the

Indian authorities are false and thus we should enjoin further proactive cooperation. It also

characterizes reports to the police as criminal complaints and the sworn undisputed evidence

confirms Mahathi India has filed only one private criminal complaint. We are aware of no authority

to stop Indian citizens from cooperating with Indian police authorities. We are also aware of no

authority to enjoin unknown speculative communications based on disputed facts. We trust the

Indian investigators and courts will determine the truth of statements Mahathi India made to police

authorities regarding non-parties in India. Allscripts has not met its burden of demonstrating a

clear legal right to enjoin potential cooperation with Indian police authorities under its abuse of

process theory at this stage. Allscripts is not entitled to a preliminary injunction absent a showing



                                                 17
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 18 of 22 PageID #: 2939




of likelihood of success on this abuse of process theory especially when the present evidence would

allow a fact finder to conclude Mahathi India is required to cooperate and further a police

investigation.

        We are concerned with Mahathi India’s conduct as it relates to the action before us. It

claims the same injuries in its counterclaim in this action as it does in the criminal action it initiated

in India. We are particularly concerned with Mahathi India’s United States counsel seemingly

unaware of the legal effect of her client’s activities in India. Mahathi India, as a party in this action,

and its United States counsel owes a duty of candor to this Court. We expect Mahathi India will

proceed consistent with its obligations of promptly supplementing discovery including detailing

any change in its role in the continuing criminal investigation and producing any further

information provided to the Indian authorities.

III. Conclusion

        Mahathi India agreed to resolve all claims for a civil remedy and defenses arising from

Allscripts’s trade secret and anti-competitive allegations and counterclaims before us. Mahathi

India’s counsel threatened seeking a civil remedy unless Allscripts ceased the challenged conduct.

Mahathi India filed a counterclaim here pleading its claims. It has not done so in India. We have

no basis to enjoin Mahathi India’s or its co-defendants’ filing of civil suits against Allscripts

outside of our jurisdiction when it has not done so and represents it will not do so.

        We also have no basis to stop Mahathi India from cooperating with the Indian police

authorities at this preliminary stage. Allscripts may later show Mahathi India or its co-defendants

abused process but the record as of now does not allow us to enjoin Mahathi India from cooperating

in an investigation of non-parties to our case. We trust the Indian authorities will discover and

appropriately address the veracity of Mahathi India’s statements to them. We have no basis for



                                                   18
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 19 of 22 PageID #: 2940




an anti-suit injunction or to otherwise preliminarily enjoin Mahathi India’s cooperation with Indian

police authorities in claims against non-parties.

          We deny Allscripts’s Motion to enforce our August 2, 2021 Order as there is no evidence

of anyone violating the Order and thus no need to enforce. We also deny an extraordinary remedy

of enjoining Mahathi India from cooperating in an ongoing Indian police investigation against

non-parties.




1
    D.I. 64 at 3.
2
    D.I. 41 ¶¶ 80-82.
3
 D.I. 42 ¶ 3; D.I. 64-3. Mahathi India, through its Vice President Madhu Maddi, filed the private
criminal complaint with the Inspector of Police, Cyber Crime Police Station.
4
    D.I. 42 ¶ 3; D.I. 64-3.
5
    D.I. 64-2 ¶¶ 8-10.
6
    D.I. 64-1 ¶¶ 6-10.
7
    D.I. 42 ¶ 4.
8
    D.I. 10.
9
 D.I. 12. Defendants filed a first amended Answer and amended Counterclaims on July 19, 2021.
D.I. 34.


                                                    19
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 20 of 22 PageID #: 2941




10
     D.I. 12.
11
     D.I. 43 at 12 (using the pagination assigned by the CM/ECF docketing system).
12
     D.I. 64-2 ¶¶ 14-15.
13
     D.I. 64-1 ¶¶ 12-14.
14
     D.I. 45, Decl. of Catherine Spector at ¶¶ 4-11.
15
     D.I. 43 at 13.
16
     D.I. 64-2 ¶ 17.
17
     D.I. 64-1 ¶¶ 15-17.
18
     D.I. 41 ¶ 328.
19
     D.I. 41 ¶ 329.
20
     D.I. 23.
21
     D.I. 32.
22
     D.I. 25.
23
     D.I. 33.
24
     D.I. 43 at 5, 10, 15; D.I. 46-4 at 7.
25
     D.I. 39 (emphasis added).
26
     D.I. 40.
27
     D.I. 41.
28
     Id. ¶¶ 467-74.
29
     Id. ¶ 579.
30
     D.I. 43 at 24.
31
     D.I. 71 at 2, n.1.
32
     E.O.H.C. v. Sec’y U.S. Dep’t Homeland Sec., 950 F.3d 177, 194 (3d Cir. 2020).

                                                   20
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 21 of 22 PageID #: 2942




33
     D.I. 39 at 2 (emphasis added).
34
     D.I. 71 at 2, n. 1.
35
     D.I. 64 at 6-7.
36
  D.I. 46-4. Allscripts describes Allscripts India as a “distant corporate cousin” as subsidiaries, at
different levels, of Allscripts Healthcare Solutions, Inc.
37
  Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 161 (3d Cir. 2001); Stonington Partners, Inc. v.
Lernout & Hauspie Speech Prods. N.V., 310 F.3d 118, 126 (3d Cir. 2002).
38
     Deutz, 270 F.3d at 160-61 (footnote omitted).
39
     Id. at 161.
40
     Id. at 157.
41
  Id. at 161 (citing Compagnie des Bauxites de Guinea v. Ins. Co. of N. Am., 651 F.2d 877, 887
(3d Cir. 1981)); Stonington Partners, Inc., 310 F.3d at 127.
42
  Stonington Partners, Inc., 310 F. 3d at 129; see also Bro-Tech Corp. v. Themax, Inc., No. 05-
2330, 2007 WL 2597618, at *5 (E.D. Pa. Sept. 4, 2007) (denying anti-suit injunction seeking to
enjoying a parallel action in the English High Court of Justice, applying Deutz).
43
   For example, Allscripts relies on cases from the United States Court of Appeals for the Second
Circuit and a district court within the Second Circuit. As explained by our Court of Appeals in
Deutz, the courts in the Second Circuit follow the restrictive approach to anti-suit injunctions.
Deutz, 270 F.3d at 160-61. The Court of Appeals for the Second Circuit case cited by Allscripts
did not allow an anti-suit injunction. See China Trade and Dev. Corp. v. M.V. Choong Yong, 837
F.2d 33, 35 (2d Cir. 1987). Another case from the United States District Court for the Southern
District of New York, in the Second Circuit, granted an anti-suit injunction but on a completely
different set of facts. Farrell Lines Inc. v. Columbus Cello-Poly Corp., 32 F. Supp. 2d 118
(S.D.N.Y. 1997). There the district court already entered a judgment making comity considerations
less strong. Allscripts also cites a case from this District entering an anti-suit injunction but decided
in 2001 before our Court of Appeals’s decision in Deutz. Younis Bros. & Co., Inc. v. CIGNA
Worldwide Ins. Co., 167 F. Supp. 2d 743 (E.D. Pa. 2001). The Younis decision relied on the district
court’s reasoning in Deutz before our Court of Appeals reversed the district court’s decision. Id.
at 745-46 (citing Gen. Elec. Co. v. Deutz AG, 129 F. Supp. 2d. 776 (W.D. Pa. 2000)). Younis is
not the law of this Circuit.
44
     D.I. 64 at 9-14.
45
 Ramsay v. Nat’l Bd. of Med. Exam’rs, 968 F.3d 251, 256 (3d Cir. 2020) (quoting Greater Phila.
Chamber of Commerce v. City of Phila., 949 F.3d 116, 133 (3d Cir. 2020)).

                                                   21
Case 1:21-cv-00704-MAK Document 78 Filed 09/07/21 Page 22 of 22 PageID #: 2943




46
     Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017) (footnote omitted).
47
     Id. (footnote omitted).
48
   Cantatore v. Univ. of De., 2021 WL 2135120, at *2 (Del. Super. May 21, 2021) (citing Pfeiffer
v. State Farm Mut. Auto. Ins. Co., 2011 WL 7062498, at *5 (Del. Super. Dec. 20, 2011), aff'd, 45
A.3d 149 (Del. 2012)).
49
     Id.




                                                  22
